TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00685-CR



                                Milton Leroy Wesley, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-10-206429, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Milton Leroy Wesley was placed on community supervision after pleading

guilty to the first-degree felony offense of possession of a controlled substance, morphine, in an

amount of more than 4 grams but less then 200 grams, with intent to deliver. See Tex. Health &

Safety Code § 481.112(d); Tex. Code Crim. Proc. art. 42.12, § 3 (community supervision). The

district court subsequently determined that Wesley violated the conditions of his supervision and

revoked his community supervision, sentencing him to the six years of imprisonment originally

imposed. See Tex. Code Crim. Proc. art. 42.12, § 23 (revocation of community supervision);

Tex. Penal Code § 12.32 (first-degree felony punishment range).

               Wesley’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that this appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced. See id.; see also Penson

v. Ohio, 488 U.S. 75, 80 (1988); High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978);

Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553,

553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).

Counsel sent a copy of the brief to Wesley and advised him of his right to examine the appellate

record and to file a pro se brief. See Anders, 386 U.S. at 744. Wesley did not file a pro se brief and

did not request an extension of time to do so.

               We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that this appeal is frivolous. Counsel’s motion to withdraw is

granted. The judgment of conviction is affirmed.




                                                 Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Affirmed

Filed: March 26, 2014

Do Not Publish




                                                    2